Citation Nr: 1510392	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  12-28 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased evaluation for pseudofolliculitis barbae currently rated as 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran had active military service from August 1992 to August 1995 and from October 1996 to December 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In an August 2012 rating decision, the RO increased the disability rating to 10 percent, effective as of May 11, 2010, the date of the increased rating claim.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking a higher rating for his service-connected pseudofolliculitis barbae.  A remand is necessary for further evidentiary development of this claim.

In a June 2012 statement, the Veteran reported that he had been seen by a dermatologist.  He did not indicate whether this was a VA or private physician, but he did submit two private treatment records pertaining to his pseudofolliculitis barbae, both of which were dated in July 2011.

On the Veteran's VA Form 9 received in October 2012, he reported that he was being treated by a dermatologist and had been prescribed several medications for his skin disorder.  He also indicated that his skin disorder affects his job.

Currently, the claims file contains VA treatment records up through July 2012.  These records do not reflect treatment for pseudofolliculitis barbae.  Upon remand, the Veteran should be requested to identify any additional, outstanding private medical records.  Also, VA treatment records dated after July 2012 should be obtained.  See 38 C.F.R. § 3.159(c).  

Finally, the Board notes that the last VA examination of the Veteran's pseudofolliculitis barbae occurred in June 2011, almost three years ago.  While he has not indicated that his disorder has worsened since that examination, in light of the need to obtain additional treatment records, and the length of time since the previous examination, this case is also remanded for a new examination to assess the current severity of the pseudofolliculitis barbae.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he identify any and all outstanding private treatment records related to his pseudofolliculitis barbae.  Request that he provide, or authorize VA to obtain, these records.  All efforts to obtain any medical reports made should be documented and incorporated into the claims file.  Also, obtain all relevant VA treatment records since July 2012.

If these records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  After any additional evidence is associated with the claims file, schedule the Veteran for an examination by an appropriate medical professional to ascertain the nature and severity of his pseudofolliculitis barbae.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  The examination report should include unretouched color photographs.

The examiner should specifically provide findings as to the following: 

a) Whether the pseudofolliculitis barbae has resulted in any of the eight characteristics of disfigurement of the head or neck as described in 38 C.F.R. § 4.118, Diagnostic Code 7800.

b) Whether the pseudofolliculitis barbae has resulted in any scarring of the head, neck or chest, and, if so, a description of the scars, including length, width, contour, texture and whether they are painful or unstable. 

c) The percentage of the entire body and the percentage of the exposed area affected by the pseudofolliculitis barbae.

d) Whether the pseudofolliculitis barbae requires systemic therapy, such as corticosteroids or other immunosuppressive drugs, and if so, the frequency and length of that therapy.

e) Finally, the examiner is asked to provide an opinion as to the impact of the Veteran's pseudofolliculitis barbae on his ability to obtain and/or engage in substantially gainful employment.

All opinions must be supported by a complete rationale.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must explain why this is so.

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

